Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This office action is responsive to the Remarks filed 11 December 2021. There being no substantive amendments, claims 1, 3-22, and 24-27 remain pending and presently under consideration in this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11- 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. Patent No. 9,982,194). 
Klasen-Memmer discloses a discloses a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, 
    PNG
    media_image1.png
    147
    604
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    123
    701
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    187
    610
    media_image3.png
    Greyscale
. In one preferred embodiment, the liquid crystal composition of Klasen-Memmer et al. further comprises compounds of the present claim 4: one or more compounds inclusive of those of the present formula PH as represented therein by 
    PNG
    media_image4.png
    239
    397
    media_image4.png
    Greyscale
 (column 40, line 30+), and/or one or more compounds inclusive of those of the present formula BF as represented therein by 
    PNG
    media_image5.png
    112
    396
    media_image5.png
    Greyscale
 (column 40, line 45). In another preferred embodiment, the liquid crystal composition of Klasen-Memmer et al. further comprises polymerizable compounds of the present formula R in claim 12, as represented therein by
    PNG
    media_image6.png
    54
    216
    media_image6.png
    Greyscale
(column 52, line 50); in fact, the polymerizable compounds of the present formulae M1 through M31 are disclosed therein (column 54, line 50+); use of polymerizable compounds in the inventive liquid crystal composition is expressly illustrated in several examples. There are several examples, i.e., Examples M1, M2, M3, M49 and M51, in Klasen-Memmer et al. which expressly illustrate a liquid crystal composition having a negative dielectric anisotropy and a birefringence within the claimed range of 0.110 to 0.150, characterized by comprising a combination of one or more compounds of formula CPY-n-Om, one or more compounds of formula PY-n-Om, and one or more compounds of formula PYP-n-m, in a total concentration in the range of from 45 to 70%,: 
    PNG
    media_image7.png
    250
    375
    media_image7.png
    Greyscale
(column 141, line 1)  
    PNG
    media_image8.png
    264
    374
    media_image8.png
    Greyscale
 (column 141, line 18)  
    PNG
    media_image9.png
    267
    378
    media_image9.png
    Greyscale
 (column 141, line 35) 
    PNG
    media_image10.png
    276
    379
    media_image10.png
    Greyscale
 (column 153, line 42)  
and 
    PNG
    media_image11.png
    279
    380
    media_image11.png
    Greyscale
 column 154, line 14)  . 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the optically active component generally disclosed therein in the inventive liquid crystal medium of Klasen-Memmer et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the optically active component. The incorporation of said liquid crystal composition in a liquid crystal display panel, as well as the corresponding use thereof said display panel in a liquid crystal 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 11 December 2021 have been fully considered but they are not persuasive. 
In response to applicants’ remarks that “the disclosure of Klasen-Memmer et al. is completely devoid of any mention of helical pitch with regards to the liquid crystal media”, the fact that applicant may have recognized another property and/or advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicants’ remarks that “the disclosure of Klasen-Memmer et al. is completely devoid of the ratio d/p between cell gap d and chiral pitch p”, initially, the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to claims 24-26, the fact that applicant may have recognized another property and/or advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722